Case: 2:19-cv-00119-MHW-EPD Doc #: 41 Filed: 10/18/19 Page: 1 of 7 PAGEID #: 208




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEPHANIE CLIFFORD a.k.a.                          :   CIVIL ACTION NO. 2:19-CV-00119
STORMY DANIELS, an individual,                     :
                                                   :
                                                   :   JUDGE: Watson
                                                   :
                    Plaintiff,                     :   MAGISTRATE JUDGE: Deavers
                                                   :
     v.                                            :
                                                   :
SHANA M. KECKLEY, et al.

                            MOTION TO STRIKE NOTICE OF LIEN

          Plaintiff, STEPHANIE CLIFFORD, hereby moves to strike and hold for naught the

“Notice of Lien for Attorneys’ Fees and Costs” (“Notice”) filed by Michael Avenatti, her former

California Counsel, [Dkt. No. 40]. Avenatti’s “lien” is without any legal or factual basis. The

Notice should be denied and stricken from the record.

          Michael Avenatti, a lawyer in California, seeks to assert a lien on the settlement proceeds

in the instant matter for $2,000,000.00. He does not seek fees for legal services that solely arose

out of the instant litigation but simply asserts a lien “for millions of dollars in legal fees and costs

she has enjoyed for her benefit over the last approximate 19 months, including this case.” Mr.

Avenatti alleges “multiple agreements” and yet has failed to state the terms of such agreements or

bother to attach such agreements as evidence in support of his lien. Mr. Avenatti states he has a

“written and/or oral fee agreement” with Plaintiff and yet fails to state any terms or provide any

evidence of the alleged oral and/or written fee agreements. It is difficult to see how any contingency

fee agreement could lead to a lien “in excess of $2,000,000.00” on a $450,000 settlement. In sum,

he has failed to provide even the scantest evidence which would support the assertion of a valid

lien on the settlement proceeds. These failures also preclude his apparent choice of law, California,
Case: 2:19-cv-00119-MHW-EPD Doc #: 41 Filed: 10/18/19 Page: 2 of 7 PAGEID #: 209




as he has not shown evidence of any enforceable contract between him and Plaintiff. Further, Mr.

Avenatti fails to show the Court that his $2,000,000 "lien" arises out of fees and costs, which having

been reduced to judgment. Plaintiff denies the existence of any "written and/or oral fee agreement."

Avenatti’s Notice of Lien for Attorneys' Fees and Costs should be stricken from the record.

        In support of Plaintiff’s request for the Notice to be stricken, Plaintiff shows the Court the

following:

       1.      On September 27, 2019, Plaintiff obtained a settlement of the instant litigation. The

settlement was widely reported in the media. While the parties have agreed to terms, the amount

must still be approved by the city council for the City of Columbus.

       2.      On January 14, 2019, Plaintiff initiated this matter by filing suit against the

individual officers who arrested her on July 12, 2018, by counsel of record, Chase Mallory and

Dan Sabol. See ¶ 2, Exhibit “A,” Affidavit of Stephanie Clifford, a.k.a. Stormy Daniels. See also

¶ 7, Exhibit “B,” Affidavit of Chase Mallory.

       3.      Michael Avenatti did not apply for pro hac vice admission to the United States

District Court for the Southern District of Ohio, Eastern Division, the jurisdiction in which this

matter is pending. See ¶¶ 5, 6, Exhibit “A.” See also ¶ 8, Exhibit “B.”

       4.      Michael Avenatti did not enter or make an appearance on Plaintiff's behalf in the

instant litigation. See ¶ 10, Exhibit “A.” See also ¶ 8, Exhibit “B.”

       5.      There is no written fee agreement between Michael Avenatti and Plaintiff

governing the instant litigation. See ¶ 8, Exhibit “A.”

       6.      There is no "oral" fee agreement between Michael Avenatti and Plaintiff governing

the instant litigation. See ¶ 9, Exhibit “A.”




                                                  2
Case: 2:19-cv-00119-MHW-EPD Doc #: 41 Filed: 10/18/19 Page: 3 of 7 PAGEID #: 210




       7.      Michael Avenatti’s office provided a draft of a complaint naming the individual

officers. See ¶ 7, Exhibit “B.”

       8.      Michael Avenatti terminated his relationship with Plaintiff on February 19, 2019.

See ¶ 4, Exhibit “A.” See also Exhibit A to the Notice.

       9.      Clark O. Brewster and Guy A. Fortney of Brewster & De Angelis, PLLC of Tulsa,

OK, began representing Ms. Clifford in March of 2019, and on April 25, 2019, were admitted pro

hac vice by the district court for purposes of representing Plaintiff in the instant matter. See ¶ 5,

Exhibit “A.” See also ¶ 11, Exhibit “B.”

       10.     On July 29, 2019, Plaintiff amended her Complaint to name a necessary party, the

City of Columbus, as justice required for a complete and full resolution of the issues to be litigated

in this matter. See ¶ 13, Exhibit “B.”

       11.     On September 27, 2019, Plaintiff obtained a $450,000.00 voluntary settlement of

the instant litigation. While the settlement releases all named defendants, the sole payor is the City

of Columbus.

       12.     On October 3, 2019, Michael Avenatti directed his counsel to file a “Notice of Lien

for Attorneys’ Fees and Costs.” The “Notice” seeks to secure payment for legal services rendered

and costs and expenses advanced in an amount in excess of $2,000,000.00.

                             ARGUMENTS AND AUTHORITIES

       The Court should strike Mr. Avenatti’s Notice, because there is no fee agreement between

Mr. Avenatti and Plaintiff. Plaintiff's Counsel in Ohio, Chase Mallory and Dan Sabol, informed

Mr. Avenatti of Ohio Law concerning contingency fee matters, which requires a written fee

agreement. Mr. Mallory and Mr. Sabol requested a written fee agreement from Mr. Avenatti in

order to proceed with the lawsuit. See ¶ 14, Exhibit “B.” Despite these requests, Mr. Avenatti




                                                  3
Case: 2:19-cv-00119-MHW-EPD Doc #: 41 Filed: 10/18/19 Page: 4 of 7 PAGEID #: 211




refused to provide any written fee agreement between counsel and Plaintiff prior to his termination

of legal representation on February 19, 2019.

         Ohio law requires “If an attorney and a client contract for the provision of legal services in

connection with a claim that is or may become the basis of a tort action and if the contract includes

a contingent fee agreement, that agreement shall be reduced to writing and signed by the attorney

and the client. The attorney shall provide a copy of the signed writing to the client." Ohio Rev.

Code Ann. § 4705.15(B) (emphasis added). 1 There is no written and signed contingency fee

agreement between Mr. Avenatti and Plaintiff. See ¶ 8, Exhibit “A.” Avenatti’s Letter dated

February 19, 2019, makes clear that Avenatti discharged Plaintiff without reservation of any

request for repayment of attorney fees and costs, see Exhibit A to the Notice. The letter does not

refer to any contingency fee agreement upon which a charging lien can be asserted in this matter.

In the absence of any contingency fee agreement, there can be no recovery under a theory of

quantum meruit. Reid, Johnson, Downes, Andrachik & Webster v. Lansberry, 1994-Ohio-512, 68

Ohio St. 3d 570, 576, 629 N.E.2d 431, 436.

         This Court retains jurisdiction of the subject matter and the parties for the purpose of

hearing any motion affecting such judgment, and if the attorney desires to have his lien established

and declared against such judgment, he may apply to the court for that purpose. “[A] motion to

declare and enforce an attorney's charging lien on the proceeds of judgment must be entertained



1
  California law also requires a contingency fee contract to be in writing: "An attorney who contracts to represent a
client on a contingency fee basis shall, at the time the contract is entered into, provide a duplicate copy of the contract,
signed by both the attorney and the client, or the client's guardian or representative, to the Plaintiff, or to the client's
guardian or representative. The contract shall be in writing . . ." Cal. Bus. & Prof. Code § 6147 (emphasis added). It
should have come to no surprise to Mr. Avenatti that one might also be required under Ohio law. Additionally, under
California law, even if an oral contingency fee agreement did exist, it cannot be enforced. Zweig v. Kwon, No.
B153064, 2003 WL 150107, at *4–5 (Cal. Ct. App. January 22, 2003).




                                                            4
Case: 2:19-cv-00119-MHW-EPD Doc #: 41 Filed: 10/18/19 Page: 5 of 7 PAGEID #: 212




by the court in the action in which the judgment was rendered.” Fire Prot. Res., Inc. v. Johnson

Fire Prot. Co., 72 Ohio App. 3d 205, 211, 594 N.E.2d 146, 150 (1991)(quoting Babin v. Royal

Indemn. Co., 28 Ohio N.P.(n.s.) 148, 153, 1930 WL 2837 (June 16, 1930); See also Galloway v.

Galloway, 2017-Ohio-87, ¶ 9, 80 N.E.3d 1225, 1228 (citing Fire Prot. Res., Inc. v. Johnson Fire

Prot. Co. and Babin v. Royal Indemn. Co. favorably). The fact that Avenatti seeks to interfere with

the payment of a settlement in this instant matter and not collection of a judgment does not make

a difference. If he is seeking to enforce a lien on the proceeds of this case via settlement, he must

do so in this Court.

       Pursuant to this Court’s jurisdiction, Plaintiff requests that the Notice be stricken from the

record and held for naught so that she may proceed to effectuate the settlement reached with the

City of Columbus on September 27, 2019.

                                              Respectfully Submitted,


                                              /s/ Chase A. Mallory____
                                              Chase A. Mallory (0084728)
                                              Chase@SabolMallory.com
                                              SABOL MALLORY, LLC
                                              743 South Front Street
                                              Columbus, Ohio 43206
                                              phone: (614) 300-5088
                                              fax: (614) 636-4545

                                              /s/ Daniel J. Sabol
                                              Daniel J. Sabol (0081403)
                                              Dan@SabolMallory.com
                                              SABOL MALLORY, LLC
                                              743 South Front Street
                                              Columbus, Ohio 43206
                                              phone: (614) 300-5088
                                              fax: (614) 636-4545




                                                 5
Case: 2:19-cv-00119-MHW-EPD Doc #: 41 Filed: 10/18/19 Page: 6 of 7 PAGEID #: 213




                                    /s/ Guy A. Fortney
                                    Clark O. Brewster - OBA #1114 (Admitted Pro Hac)
                                    Guy A. Fortney - OBA #17027 (Admitted Pro Hac)
                                    BREWSTER & DE ANGELIS
                                    2617 East 21st Street
                                    Tulsa, OK 74114
                                    (918) 742-2021 - Telephone
                                    (918) 742-2197 - Facsimile

                                    Attorneys for the Plaintiff




                                       6
Case: 2:19-cv-00119-MHW-EPD Doc #: 41 Filed: 10/18/19 Page: 7 of 7 PAGEID #: 214




                               CERTIFICATE OF SERVICE

      I certify that October 18, 2019, a true and exact copy of the above and foregoing document
   was served to the following counsel via: � U.S. first-class mail, with postage pre-paid, �
   Certified Mail, Return Receipt Requested, � facsimile,  e-mail, � hand delivery:

      Larry H. James
      Christopher R. Green
      Crabbe, Brown & James LLP
      500 S. Front St., Suite 1200
      Columbus, Ohio 43215
      Direct Dial: 614-229-4563
      cgreen@cbjlawyers.com

      Westley M. Phillips
      Assistant City Attorney
      Columbus City Attorney's Office
      (614) 645-6959
      (614) 645-6949 (fax)
      wmphillips@columbus.gov
      77 North Front Street
      Columbus, Ohio 43215

      Tom Warren
      Pierce Bainbridge Beck Price & Hecht LLP
      30195 Chagrin Blvd., Suite 210N
      Pepper Pike, OH 44124
      (216) 302-7487


                                           /s/ Guy A. Fortney




                                              7
